Citation Nr: 0031811	
Decision Date: 12/06/00    Archive Date: 12/12/00

DOCKET NO.  99-13 572A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.  

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right wrist disability.  

3.  Entitlement to service connection for right knee medial 
meniscectomy.  

4.  Entitlement to an evaluation in excess of 30 percent for 
vestibular dysfunction.  

5.  Entitlement to an evaluation in excess of 10 percent L5-
S1 disc narrowing with degenerative changes.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K.L. Salas, Counsel


INTRODUCTION

The veteran had active military service from April 1960 to 
September 1982.  

This appeal arose from rating decisions by the Department of 
Veterans Affairs (VA) Medical and Regional Office Center 
(M&ROC) in Fort Harrison, Montana and the Regional Office in 
Los Angeles, California.  

In January 1995 the M&ROC in Fort Harrison, Montana denied 
the veteran's claim of entitlement to an increased evaluation 
for vestibular dysfunction (characterized by dizziness, 
vertigo, nausea and tinnitus), evaluated as 30 percent 
disabling, and granted an increased evaluation of 10 percent 
for a "low back condition" described as L5-S1 disc 
narrowing with degenerative changes.  The M&ROC also 
determined that new and material evidence had not been 
submitted to reopen a claim of entitlement to service 
connection for hearing loss.  

In February 1995 the M&ROC denied entitlement to service 
connection for hives.  In September 1995 the M&ROC 
inadvertently issued a statement of the case as to this 
denial even though a notice of disagreement had not been 
filed.  In October 1995 the veteran filed a notice of 
disagreement with the February 1995 denial of service 
connection for hives.  The local representative included this 
claim in his March 1996 statement on the veteran's behalf.  
In July 1996 the M&ROC certified this claim for appellate 
review.  A more recent statement of record shows that an 
attempt was made to contact the veteran to determine whether 
he wished to continue pursuit of his claim for service 
connection for hives.  A separate claims file was to be 
constructed with respect to this claim.  No further reference 
to this claim is contained in the record.  The claim of 
entitlement to service connection for hives is addressed in 
the remand portion of this decision.

The veteran relocated and jurisdiction of his VA claims has 
been assumed by the Los Angeles RO.  

In February 1999 the Los Angeles RO, in pertinent part, 
denied entitlement to service connection for right knee 
medial meniscectomy and right wrist degenerative joint 
disease.  

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.  

The RO has addressed the veteran's current claim for service 
connection for right wrist degenerative joint disease on a de 
novo basis.  As discussed in more detail below, the Board 
previously denied a claim of entitlement to service 
connection for a right wrist disability in September 1985.  
The Board does not have jurisdiction to consider a previously 
adjudicated claim unless new and material evidence is 
presented and before the Board may reopen the claim it must 
so find.  38 U.S.C.A. § 5108 (West 1991); Barnett v. Brown, 
83 F. 3d 1380, 1384 (Fed. Cir. 1996).  The issue on the title 
page has been recharacterized accordingly.  

The claims of entitlement to an evaluation in excess of 30 
percent for vestibular dysfunction (characterized by 
dizziness, vertigo, nausea and tinnitus), entitlement to an 
evaluation in excess of 10 percent for L5-S1 disc narrowing 
with degenerative changes, and entitlement to service 
connection for a right knee medial meniscectomy and a right 
wrist disability are addressed in the remand portion of this 
decision.  


FINDINGS OF FACT

1.  The Board denied the claim of entitlement to service 
connection for bilateral hearing loss in September 1985.  



2.  The evidence submitted since the September 1985 Board 
decision is not wholly duplicative or cumulative, bears 
directly and substantially upon the issue at hand, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

3.  All the evidence, including that pertinent to service, 
does not establish that as likely as not a hearing loss 
disability exists or that a hearing loss disability had its 
inception during the veteran's active service.  

4.  The Board denied the claim of entitlement to service 
connection for a right wrist disability in September 1985.  

5.  The evidence submitted since the September 1985 Board 
decision is not wholly duplicative or cumulative, bears 
directly and substantially upon the issue at hand, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  


CONCLUSIONS OF LAW

1.  Evidence received since the final September 1985 
determination wherein the Board denied the claim of 
entitlement to service connection for bilateral hearing loss 
is new and material, and the appellant's claim for that 
benefit is reopened.  38 U.S.C.A. §§ 5108, 7104(b) (West 
1991); 38 C.F.R. §§ 3.156(a), 20.1100, 20.1105 (2000).  

2.  A bilateral hearing loss disability was not incurred in 
service and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 
(West 1991 and Supp. 2000);  38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (2000).  


3.  Evidence received since the final September 1985 
determination wherein the Board denied the claim of 
entitlement to service connection for a right wrist 
disability is new and material, and the appellant's claim for 
that benefit is reopened.  38 U.S.C.A. §§ 5108, 7104(b);  38 
C.F.R. §§ 3.156(a), 20.1100, 20.1105.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Hearing Loss

The veteran filed a claim of entitlement to service 
connection for hearing loss in October 1982.  The claim was 
denied by the RO in April 1983.  An appeal was perfected, and 
after a Board remand in August 1984, the claim was denied by 
the Board in September 1985.  

The evidence which was of record prior to the September 1985 
decision wherein the Board denied the claim of entitlement to 
service connection for hearing loss is reported in pertinent 
part below.  

A service record from December 1975 stated "o.k. - no tests 
required now.  will place on hearing conservation program."  

The veteran was treated for a complaint of ringing in the 
ears after a charge exploded in his ear in April 1976.  His 
ears and hearing were noted to be within normal limits at 
that time.  

Later in service the veteran had numerous problems with his 
ears - specifically dizziness or vertigo, and tinnitus.  

A record from March 1982 noted that an audiogram showed no 
low frequency hearing loss.  An associated ear, nose and 
throat clinic consultation reported that audiometry revealed 
slight high frequency sensorineural hearing loss.  


An April 1982 report noted that there was no hearing loss on 
audiometry.  

A VA examination was conducted in January 1983.  The veteran 
reported that hearing loss had its inception in 1975 to 1976.  
Hearing loss was not found on the clinical portion of the 
examination.  

The veteran reported at an audiology referral that he was 
exposed to explosive-type noise in approximately 1975.  He 
reported noticing hearing loss, left greater than right for 
five years.  

Audiometry was reported to be within normal limits.  There 
was normal hearing bilaterally with normal hearing for speech 
and good speech discrimination.  Other results were normal.  
Readings for the right ear at 500, 1000, 2000, and 4000 Hertz 
were as follows (in decibels): 5, 5, 0, and 5.  Left ear 
results were 5, 5, 0 and 10.  No results were recorded at 
3000 Hertz.  Speech discrimination was 100 percent 
bilaterally.  

Additional VA clinic reports from 1983 noted subjective 
complaints of decreased hearing.  A neurological examination 
from April 1983 found soft but consistent signs of right 
sensorineural hearing loss.  

On the basis of the aforementioned evidence the Board 
determined in September 1985 that a chronic hearing 
impairment was not present during active military service, 
and that hearing loss complained of at that time was 
transient in nature and without residual disability.  Current 
hearing impairment was not manifested to a compensable degree 
within one year after separation from service.  

The pertinent evidence that was added to the record 
subsequent to the September 1985 decision wherein the Board 
denied the claim of entitlement to service connection for 
hearing loss is reported in pertinent part below.  

In connection with his current claim the veteran submitted a 
large pack of materials, which appear to be comprised of 
records of civilian employment with the U.S. Air Force, and 
private and VA medical records.  A VA examination was also 
conducted.  

A September 1984 Air Force civilian preemployment examination 
noted audiometry readings for the right ear at 500, 1000, 
2000, 3000, and 4000 Hertz were as follows (in decibels): 5, 
5, 0, 0, and 0.  Readings for the left ear at the same 
frequencies were 10, 5, 0, 5 and 10.  A reading of 25 was 
recorded at 6000 Hertz for the left ear.  The diagnosis was 
mild left high frequency hearing deficit.  

An Air Force audiogram from May 1985 noted readings for the 
right ear at 500, 1000, 2000, 3000, and 4000 Hertz (in 
decibels) of: 0, 5, 0, 0, and 0.  The left ear readings were 
0, 0, 0, 5, and 5.  A reading of 20 was noted at 6000 Hertz 
for the left ear.  It was noted that the veteran was employed 
as a helicopter crew member.  

A January 1986 Air Force employment examination noted 
readings for the right ear at 500, 1000, 2000, 3000, and 4000 
Hertz (in decibels) of: 5, 10, 0, 0, and 0.  The left ear 
readings were 5, 5, 0, 0, and 10.  

Another Air Force audiogram was taken in February 1986.  
Readings for the right ear at 500, 1000, 2000, 3000, and 4000 
Hertz were as follows (in decibels): 5, 10, 5, 0, and 5.  The 
results for the left ear were 10, 10, 5, 10 and 20.  A 
reading of 30 was recorded at 6000 Hertz for the left ear.  
Ear plugs were issued that month.  

An Air Force audiogram from January 1987 noted readings for 
the right ear at 500, 1000, 2000, 3000, and 4000 Hertz (in 
decibels) of: 5, 5, 0, 0, and 5.  The left ear readings were 
5, 0, 0, 0, and 5.  A reading of 25 was noted at 6000 Hertz 
for the left ear.  Ear plugs were issued.  

A February 1987 Air Force workplace assessment concluded that 
there was no detected medical condition that would place the 
individual at increased risk of material health impairment 
from exposures.  It was noted though that the veteran was 
required to wear hearing protection when exposed to hazardous 
noise.  


1987 and 1988 private treatment records noted a complaint of 
dizziness and history of Meniere's disease but no complaints 
or findings of hearing loss specifically.  

Another Air Force audiogram from October 1988 noted readings 
for the right ear at 500, 1000, 2000, 3000, and 4000 Hertz 
(in decibels) of: 5, 0, 0, 0, and 0.  The left ear readings 
were 5, 0, 0, 5, and 20.  A reading of 30 was noted at 6000 
Hertz for the left ear.  

An October 1988 Air Force workplace assessment again 
concluded that there was no detected medical condition that 
would place the individual at increased risk of material 
health impairment from exposures.  Ear plugs were issued.  

An Air Force health history from October 1989 shows that the 
veteran reported that he did not notice a significant 
decrease in the ability to hear.  The assessment was that 
there had not been a significant threshold shift.  

An Air Force workplace narrative from May 1990 noted that 
personnel would conduct repairs, servicing, and maintenance 
on rotary wing aircraft using powered and nonpowered 
equipment.  Personnel were said to be exposed to hazardous 
noise on a regular basis.  

An Air Force audiogram from January 1992 noted readings for 
the right ear at 500, 1000, 2000, 3000, and 4000 Hertz (in 
decibels) of:  10, 10, 0, 0, and 10.  A reading of 25 was 
noted at 6000 Hertz for the right ear.  The results for the 
left ear were:  10, 5, 10, 10 and 25.  A reading of 40 was 
noted at 6000 Hertz for the left ear.  

An Air Force audiogram from February 1992 noted readings for 
the right ear at 500, 1000, 2000, 3000, and 4000 Hertz (in 
decibels) of:  5, 10, 5, 0, and 5.  A reading of 30 was noted 
at 6000 Hertz for the right ear.  The results for the left 
ear were:  5, 5, 5, 15 and 15.  A reading of 50 was noted at 
6000 Hertz for the left ear.  



Another Air Force audiogram from a few days later in February 
1992 showed readings for the right ear at 500, 1000, 2000, 
3000, and 4000 Hertz (in decibels) of:  5, 5, 5, 0 and 10 for 
the right ear.  A result of 25 was also noted at 6000 Hertz 
for the right ear.  Results for the left ear were 0, 0, 10, 
15 and 20.  A reading of 45 was noted at 6000 Hertz for the 
left ear.  

Several Air Force records from February 1992 noted that the 
veteran was working as a helicopter mechanic and had failed 
an audiogram.  A significant threshold shift was noted.  It 
was noted in one report that he had no problem hearing 
conversation.  The assessment was neurosensory loss, left.  

A July 1992 Air Force audiogram noted the following readings 
for the right ear at 500, 1000, 2000, 3000, and 4000 Hertz 
(in decibels): 10, 10, 5, 5, and 10.  The reading at 6000 
Hertz was 20.  The readings for the left ear were 5, 10, 10, 
15, and 35.  The readings at 6000 and 8000 Hertz were 40 and 
55.  Speech discrimination was 100 percent bilaterally.  

In an Air Force audiological history questionnaire 
accompanying the results the veteran reported that his right 
ear was better than the left ear.  He stated that his hearing 
frequently would change.  He stated that he did have hearing 
loss but also indicated that he did not know whether or not 
he did.  He reported ear pain, pressure, ringing and 
dizziness.  He also asserted that in 1976 he was restricted 
from exposure to noise because of his hearing.  He reported 
that he had had a concussion.  

An Air Force workplace assessment from July 1992 determined 
that the veteran had a permanent shift in hearing and was a 
detected medical condition which would place him at an 
increased risk of material health impairment from exposure.  
An associated report from the same month noted that the 
veteran had failed an audiogram.  He was working as a 
helicopter mechanic and reportedly had 25 years of noise 
exposure.  The assessment was mild sensorineural hearing loss 
at 4000 to 6000 Hertz, left worse than right.  




Air Force audiometry testing from August 1992 noted the 
following readings for the right ear at 500, 1000, 2000, 
3000, and 4000 Hertz (in decibels): 0, 0, 0, 0 and 10. The 
results for the left ear were 5, 5, 10, 15, and 25.  A 
reading of 50 was also noted at 6000 Hertz for the left ear.  

A private computed tomography (CT) scan of the head was 
conducted in January 1993.  The indication was listed as 
hearing loss of acoustic neurinoma or other intracranial 
pathology.  The test was normal.  It is noted that a 
neurology report from January 1993 noted a work-up for 
vertigo but there was no loss of hearing. 

A private audiogram was taken in January 1993.  Readings for 
the right ear at 500, 1000, 2000, and 4000 Hertz were as 
follows (in decibels): 20, 20, 20, and 20.  It appears that 
the readings were the same for the left ear except that the 
reading at 4000 Hertz was 35 and a 50 was recorded at 6000 
Hertz.  An office note indicates that the veteran was worked 
up for dizziness, ears ringing, and decreased hearing 
particularly in the left ear.  He reported somewhat of a 
fluctuation in hearing.  Audiometry was essentially normal 
with a drop in the high frequencies.  A follow-up report 
about a week later (January 14, 1993) noted that audiometry 
was essentially unchanged.  

Audiometry findings were listed for January 14, 1992.  It 
appears that this was a typographical error and that these 
were the findings referred to in the office report from that 
January 14, 1993.  Readings for the right ear at 500, 1000, 
2000, and 4000 Hertz (in decibels) of: 25, 25, 25, and 25.  A 
reading of 40 was noted at 6000 Hertz for the right ear.  The 
results for the left ear were:  25, 25, 25, and 30.  A 
reading of 45 was noted at 6000 Hertz for the left ear.  

An Air Force report from January 1993 noted complaints of 
left sided hearing loss.  There was no objective indication 
of hearing loss. 


Air Force audiometry testing from February 1993 noted the 
following readings for the right ear at 500, 1000, 2000, 
3000, and 4000 Hertz (in decibels): 5, 10, 0, 0 and 10.  A 
reading of 30 was noted at 6000 Hertz for the right ear.  The 
results for the left ear were 5, 5, 5, 10 and 25.  A reading 
of 45 was also noted at 6000 Hertz for the left ear.  Ear 
plugs were issued that month.  

A VA audiological examination was conducted in September 
1994.  Readings for the right ear at 500, 1000, 2000, 3000, 
and 4000 Hertz were as follows (in decibels): 0, 5, -5, 0, 
and 5.  Speech discrimination was 96 percent.  Results for 
the left ear were 0, -5, 0, -5 and 0.  Speech discrimination 
was also 96 percent.  The impression was normal hearing 
sensitivity and normal speech discrimination.  

VA treatment records noted complaints by the veteran of 
decreased hearing.  An April 1997 report attributed the 
complaint to increased cerumen in the ears.  


Right Wrist

The veteran filed a claim of entitlement to service 
connection for a right wrist disability in October 1982.  The 
claim was denied in April 1983.  An appeal was perfected and 
after a Board remand in August 1984, the claim was denied by 
the Board in September 1985.  

The evidence which was of record prior to the September 1985 
decision wherein the Board denied the claim of entitlement to 
service connection for right wrist tendonitis is reported in 
pertinent part below.  

A barely legible service record from January 1963 refers to 
an injury to the right hand.  It appears that the hand hit 
something when the veteran was tightening with a wrench.  
Reports from 1970 noted persistent arthralgias in several 
joints including both wrists in addition to other symptoms.  
It was felt that he possibly had Reiter's syndrome.  A report 
from August 1970 noted that the veteran complained that his 
right wrist ached.  


In June 1980 the veteran was seen for pain in the right hand 
for two to three weeks.  There was pain in the wrist.  X-rays 
showed no fracture.  The impression was tenosynovitis.  A 
record from September 1980, while a very faint copy, seems to 
show a follow-up of right wrist/hand pain.  The record shows 
that the veteran was continuing to have discomfort.  

A VA examination was conducted in January 1983.  The veteran 
reported tendonitis of the wrist since approximately 1981.  
The assessment was history of tendonitis of the right wrist 
with no findings on examination and negative x-rays.  

VA clinic reports from 1983 did not show any treatment of the 
wrist.  

In the veteran's substantive appeal from December 1983 he 
reported that he was treated numerous times in service for 
tendonitis of the right wrist and received physical therapy 
in the months prior to discharge.  He stated that he had pain 
and weakness in the right wrist.  

On the basis of the aforementioned evidence the Board 
determined in September 1985 that an abnormality of the right 
wrist had not been demonstrated on recent examination.  

The evidence which was added to the record subsequent to the 
September 1985 decision wherein the Board denied the claim of 
entitlement to service connection for a right wrist 
disability is reported in pertinent part below.  

A September 1984 Air Force civilian employment examination 
did not find any abnormality of the right wrist.  

A January 1986 Air Force employment examination did not find 
any abnormality of the right wrist.  


The veteran was involved in an automobile accident in 
December 1987.  The initial private hospital report from the 
accident did not note any trauma to the right wrist.  
However, reports from a follow-up visit in May 1988 noted 
some diminished sensation in the right hand ulnar 
distribution.  

An October 1988 follow-up report noted some continuing 
complaints by the veteran of numbness over the right small 
finger and ring finger and this was documented on 
examination.  The only impression made, which covered the 
hand symptoms and the other symptoms noted on that 
examination, was status post multiple trauma with fracture of 
the pelvis, ankle, and left tibia/fibula, progressing slowly 
but well.  The physician wrote that he had residual sensory 
deficits.  

The veteran submitted a statement in March 1989 that he had 
extensive injuries resulting from his accident including 
injuries to the right hand.  In a statement accompanying a 
report of accidental injury, he reported that his hands were 
injured in the accident and noted that his right hand and 
wrist were still pretty numb.  

A July 1990 Air Force employment examination did not find any 
abnormality of the wrist.  

Private medical records from 1989 to 1993 show neurological 
work up for vertigo and in relation to a back injury.  None 
of the testing of the extremities showed any deficit in right 
hand or wrist, or otherwise any abnormality of the right 
wrist.  

VA examinations in March 1994, albeit ordered for other 
disabilities, did not note any complaint with respect to the 
right wrist.  A neurological examination did not show any 
evidence of a deficit in the right hand or wrist.  

In October 1996 the veteran requested reevaluation of his 
right wrist.  He stated that he had had treatment of the 
wrist in service in 1980 to 1981.  

In a March 1997 statement the veteran reported that in 
service in 1980 to 1982 he had treatment of the wrist and 
performed wrist exercises, both of which helped.  He stated 
that his wrist returned somewhat to normal.  

However, he reported that he had to wear a brace/support for 
months until he gained enough strength and his pain was 
relieved.  He stated that he had recurrent weakness and pain 
through 1997.  He reported that he had VA treatment of the 
wrist in 1997.  

Records from a private medical provider from March 1997 note 
that by history after a 1996 motor vehicle accident, the 
veteran reported left arm pain to the wrist.  The only 
extremity findings were on the left.  Electromyography (EMG) 
and nerve conduction velocity (NCV) testing were ordered for 
both upper extremities.  

A VA treatment report from March 1997 noted a complaint of 
right wrist pain with tenderness and soreness in the right 
wrist and right arm with grasping.  It was noted that the 
veteran had been treated in the past at an Air Force base for 
tendonitis and bursitis.  The assessment was right arm pain, 
tenderness and soreness.  A consultation report gave an 
assessment of degenerative joint disease.  X-rays showed 
degenerative changes at the radiocarpal joint with no 
evidence of fracture or dislocation.  

A follow-up private medical report noted continued left sided 
symptoms only.  The EMG and NCV tests were reportedly 
abnormal and consistent with cervical radiculopathy.  

The veteran underwent cervical surgery in July 1997.  No 
right wrist or hand findings were noted at that time.  

In his substantive appeal from July 1999 the veteran reported 
that he had problems with his wrist since the 1960's.  He 
reported that in service he broke a bone in his hand and was 
in a cast for three months before the fracture was healed.  
He reported that in the early 1980's he had problems with 
wrist swelling, loss of strength of the right hand and wrist 
and pain with movement.  He stated that he had physical 
therapy including heat and ultrasound for two or three 
months.  

After discharge he reported that he had to sometimes use heat 
and wraps on his hand.  Moreover his wrist bothered him more 
often as time progressed and when he went to the doctor that 
is when degenerative joint disease  was discovered.  He 
stated that he had cortisone shots in the wrist with 
temporary improvement.  

Criteria

When a claim is disallowed by the Board, the claim may not 
thereafter be reopened and allowed, and a claim based upon 
the same factual basis may not be considered.  38 U.S.C.A. 
§ 7104(b); 38 C.F.R. § 20.1100.

When a veteran requests that a claim be reopened after an 
appellate decision has been promulgated and submits evidence 
in support thereof, a determination as to whether such 
evidence is new and material must be made, and if it is, as 
to whether it provides a basis for allowing the claim.  
38 U.S.C.A. § 5108;  38 C.F.R. § 20.1105.

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim. 38 U.S.C.A. § 5108.  See also Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that VA is required to review for its 
newness and materiality only the evidence submitted by an 
appellant since the last final disallowance of a claim on any 
basis in order to determine whether a claim should be 
reopened and readjudicated on the merits.  Evans v. Brown, 9 
Vet. App. 273 (1996).  

In order to reopen a claim by providing new and material 
evidence, the appellant must submit evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 CFR § 3.156(a).  
New evidence is evidence which (1) was not in the record at 
the time of the final disallowance of the claim, and (2) is 
not merely cumulative of other evidence in the record.  Smith 
v. West, 12 Vet. App. 312 (1999); Evans, 9 Vet. App. 273.

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998).

The Board does not have jurisdiction to consider a previously 
adjudicated claim unless new and material evidence is 
presented.  Barnett, 83 F.3d 1380, 1384.  

When new and material evidence has not been submitted in a 
previously denied claim "[f]urther analysis...is neither 
required, nor permitted." Butler v. Brown, 9 Vet. App. 167, 
171 (1996) (finding in a case of where new and material 
evidence had not been submitted that the Board's analysis of 
whether the claims were well grounded constituted a legal 
nullity).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
or peacetime service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2000).  

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  

Each disabling condition shown by a veteran's service 
records, or for which service connection is sought, must be 
considered on the basis of the places, types and 
circumstances of the veteran's service as shown by service 
records, the official history of each organization in which 
the veteran served, medical records and all pertinent medical 
and lay evidence.  

Determinations as to service connection will be based on 
review of the entire evidence of record, with due 
consideration to the policy of VA to administer the law under 
a broad and liberal interpretation consistent with the facts 
in each individual case.  38 C.F.R. § 3.303(a)(2000).  

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  

This rule does not mean that any manifestation of joint pain 
in service will permit service connection of arthritis, first 
shown as a clear-cut clinical entity, at some later date.  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established there is 
no requirement of evidentiary showing of continuity.  

Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2000).  

The second and third elements can also be satisfied by 
evidence that a condition was "noted" in service or during 
an applicable presumptive period; evidence showing post 
service continuity of symptomatology; and medical or, in 
certain circumstances, lay evidence between the present 
disability and the post service symptomatology.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App.  488 (1997).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).  

Continuous service for 90 days or more during a period of 
war, or peacetime service after December 31, 1946, and post 
service development of arthritis or organic disease of the 
nervous system to a degree of 10 percent within one year from 
the date of termination of such service, establishes a 
presumption that the disease was incurred in service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.307, 3.309 (2000).  

The threshold for normal hearing is from zero to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

The Court has held that in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of a (1) current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).

On November 9, 2000, H.R. 4864, the "Veterans Claims 
Assistance Act of 2000"  was enacted.  This law eliminates 
the well-grounded requirement in 38 U.S.C.A. 5107 and 
reverses the decision of the Court in Morton v. West, 12 Vet. 
App. 477 (1999), which held that the Secretary had no 
authority to provide assistance to a claimant whose claim was 
not "well-grounded."  The act also establishes a number of 
procedural requirements for VA in dealing with claims for 
benefits.  




The law provides that upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of that notice, the 
Secretary shall indicate which portion of that information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary, in accordance with 
section 5103A of this title and any other applicable 
provisions of law, will attempt to obtain on behalf of the 
claimant.  H.R. 4864, the "Veterans Claims Assistance Act of 
2000", signed into law November 9, 2000, to be codified at 
38 U.S.C.A. § 5103(a).

The law provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law further provides that the 
Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  H.R. 4864, the "Veterans Claims 
Assistance Act of 2000", signed into law November 9, 2000, 
to be codified at 38 U.S.C.A. § 5103A(a)(1)-(3).  

The duty to assist specifically includes obtaining relevant 
records (including private records) that the claimant 
adequately identifies to the Secretary and authorizes the 
Secretary to obtain, and that whenever the Secretary, after 
making such reasonable efforts, is unable to obtain all of 
the relevant records sought, the Secretary shall notify the 
claimant that the Secretary is unable to obtain records with 
respect to the claim.  The notification must identify the 
records the Secretary is unable to obtain; explain the 
efforts that the Secretary made to obtain those records; and, 
describe any further action to be taken by the Secretary with 
respect to the claim.  H.R. 4864, the "Veterans Claims 
Assistance Act of 2000", signed into law November 9, 2000, 
to be codified at 38 U.S.C.A. § 5103A(b)(1), (2).  

The law further states that whenever the Secretary attempts 
to obtain records from a Federal department or agency under 
this subsection or subsection (c), the efforts to obtain 
those records shall continue until the records are obtained 
unless it is reasonably certain that such records do not 
exist or that further efforts to obtain those records would 
be futile.  H.R. 4864, the "Veterans Claims Assistance Act 
of 2000", signed into law November 9, 2000, to be codified 
at 38 U.S.C.A. § 5103A(b)(3).  The assistance provided by the 
Secretary shall include obtaining the following records if 
relevant to the claim:  

(1) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to active military, naval, or air 
service that are held or maintained by a governmental 
entity.

(2) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those 
records.

(3) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain.

H.R. 4864, the "Veterans Claims Assistance Act of 2000", 
signed into law November 9, 2000, to be codified at 
38 U.S.C.A. § 5103A(c).  

Furthermore, the assistance provided by the Secretary shall 
include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  An examination is 
deemed "necessary" if the evidence of record (lay or 
medical) includes competent evidence that the claimant has a 
current disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or 
air service; but does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.  H.R. 
4864, the "Veterans Claims Assistance Act of 2000", signed 
into law November 9, 2000, to be codified at 38 U.S.C.A. 
§ 5103A(d).  


38 U.S.C.A. § 5107 as amended now provides as follows:

(a) Except as otherwise provided by law, 
a claimant has the responsibility to 
present and support a claim for benefits 
under laws administered by the Secretary.

(b) The Secretary shall consider all 
information and lay and medical evidence 
of record in a case before the Secretary 
with respect to benefits under laws 
administered by the Secretary. 

When there is an approximate balance of 
positive and negative evidence regarding 
any issue material to the determination 
of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.

H.R. 4864, the "Veterans Claims Assistance Act of 2000", 
signed into law November 9, 2000, to be codified at 
38 U.S.C.A. § 5107.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When after consideration of all of the evidence and material 
of record in an appropriate case before VA there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(2000).  


Analysis

Bilateral hearing loss
New and Material Evidence

The veteran seeks to reopen his claim of entitlement to 
service connection for bilateral haring loss which the Board 
denied in September 1985.  When an appellant seeks to reopen 
a finally denied claim, the Board must review all of the 
evidence submitted since that action to determine whether the 
claim should be reopened and readjudicated on a de novo 
basis.  Glynn v. Brown, 6 Vet. App. 523, 529 (1994).

In order to reopen a finally denied claim there must be new 
and material evidence presented since the claim was last 
finally denied on any basis, not only since the claim was 
last denied on the merits.  Evans v. Brown, 9 Vet. App. 273 
(1996).

Under Evans, evidence is new if not previously of record, and 
not merely cumulative of evidence previously of record.  

The evidence submitted since the September 1985 Board 
decision wherein entitlement to service connection for a 
bilateral hearing loss disability was denied is not wholly 
duplicative or cumulative, bears directly and substantially 
upon the issue at hand, and is so significant that it must be 
considered in order to fairly decide the merits of the claim.  

The veteran has submitted new evidence, not considered at the 
time of the last final decision which shows the condition of 
his hearing from about two years after service onward.  The 
evidence bears materially and substantially on the key 
questions at issue, which are whether the veteran has chronic 
hearing loss, to include a disability for VA purposes and the 
etiology of such hearing loss.  

The evidence tends to show that the veteran has hearing 
deficits.  The threshold for normal hearing is from zero to 
20 decibels, and higher threshold levels indicate some degree 
of hearing loss.  Hensley, 5 Vet. App. 155, 157.  

Moreover the evidence added to the claims folder tends to 
shed light on the etiology of the hearing loss.  The records 
show that the veteran's hearing was impacted by post service 
employment as a helicopter mechanic and by cerumen in his 
ears.  

Because the evidence is new and material within the meaning 
of the law, the claim must be evaluated on a de novo basis.  
Therefore the claim is reopened.  38 U.S.C.A. §§ 5108, 
7104(b);  38 C.F.R. §§ 3.156(a), 20.1100, 20.1105.  To this 
extent only the claim is granted.  

Service Connection

The Board is satisfied that all relevant facts have been 
adequately developed for the purpose of adjudicating the 
claim; no further assistance in developing the facts 
pertinent to the claim is required to comply with the duty to 
assist.  VA has made reasonable efforts to assist the veteran 
in obtaining evidence necessary to substantiate his claim.  

To further explain this determination, VA and service medical 
records have been requested and obtained, and private records 
have been submitted by the veteran as well.  A VA examination 
has been provided.  There do not appear to be additional 
records pertaining to the veteran's active service, records 
relevant to assessment of the veteran's hearing in the 
possession of other governmental organizations, or other 
sources of private records of evaluation or treatment of 
hearing loss.  The veteran has not adequately identified and 
authorized VA to obtain other sources of evidence pertinent 
to the claim of entitlement to service connection for 
bilateral hearing loss.  H.R. 4864, the "Veterans Claims 
Assistance Act of 2000", signed into law November 9, 2000, 
to be codified at 38 U.S.C.A. § 5103A.  

Addressing the claim on a de novo basis, the evidence shows 
that the veteran had some decreased hearing at certain 
frequencies in service, but no chronic disability was shown.  
The post service record showed some hearing loss, but 
primarily at higher frequencies.  His hearing loss has not 
risen to the level of a disability for VA purposes. See 
Hensley, 5 Vet. App. 155, 157; 38 C.F.R. § 3.385.  

Moreover, as noted before, the veteran's occupational 
exposure to noise and cerumen in his ears have been cited as 
causes of his complaints.  The evidence does not point to 
service etiology.  

In summary the veteran does not have a disabling hearing loss 
for VA compensation purposes under the law.  More 
specifically, the most recent audiology studies of record 
have failed to show that the auditory thresholds for at least 
three of the frequencies at 500, 1000, 2000, or 4000 Hertz 
are 26 decibels or greater, or that speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.  To reiterate, a hearing loss under the 
law is not shown.  

All the evidence, including that pertinent to service, does 
not establish that a hearing loss disability exists that had 
its inception during the veteran's active service or within a 
year thereafter, or has been related to service on the basis 
of competent medical opinion.  Therefore a bilateral hearing 
loss disability was not incurred in service and may not be 
presumed to have been incurred in service and the claim must 
be denied.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 
5107;  38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309;  Gilbert, 1 
Vet. App. 49.  

The Court has held that before the Board addresses a question 
that has not been considered by the RO, it must consider 
whether the veteran has been given adequate notice of the 
need to submit evidence or argument, an opportunity to submit 
such evidence or argument and an opportunity to address the 
question at a hearing, and if not, whether or not the 
claimant has been prejudiced by being denied those 
opportunities.  Bernard v. Brown, 4 Vet. App. 384 (1993).  
The RO found that the claim was not well grounded (a standard 
that has been recently eliminated by statutory amendment) 
whereas the Board adjudicated the claim on the merits.  

However, the veteran is not prejudiced in this regard because 
the Board has given the veteran greater consideration than 
that afforded by the RO.  Moreover the Board has carefully 
considered the statute setting forth the duty to assist and 
found that the veteran's claim has been adequately developed.  


Right wrist disability
New and Material Evidence

The veteran seeks to reopen his claim of entitlement to 
service connection for a right wrist disability which the 
Board denied in September 1985.  When an appellant seeks to 
reopen a finally denied claim, the Board must review all of 
the evidence submitted since that action to determine whether 
the claim should be reopened and readjudicated on a de novo 
basis.  Glynn v. Brown, 6 Vet. App. 523, 529 (1994).

In order to reopen a finally denied claim there must be new 
and material evidence presented since the claim was last 
finally denied on any basis, not only since the claim was 
last denied on the merits.  Evans v. Brown, 9 Vet. App. 273 
(1996).

Under Evans, evidence is new if not previously of record, and 
not merely cumulative of evidence previously of record.  

The evidence added to the record after the Board finally 
denied the claim of entitlement to service connection for a 
right wrist disability in 1985 is new and material, and the 
claim is reopened.  

To further explain the decision, the veteran has submitted 
new evidence, not considered at the time of the last final 
decision which shows the condition of his right wrist after 
service to the present.  The evidence bears materially and 
substantially on the basis of the final decision, which was 
that there was no abnormality of the wrist.  Given the wrist 
treatment in service, continuity of wrist symptomatology 
after service and current diagnosis of degenerative joint 
disease, the Board is persuaded that the veteran's claim 
should be reevaluated on a de novo basis. 38 U.S.C.A. 
§§ 5108, 7104(b);  38 C.F.R. §§ 3.156(a), 20.1100, 20.1105.  

However, as previously noted, the Board is of the opinion 
that the duty to assist has not been, fully satisfied and 
that further development is in order prior to adjudicating 
the claim on the merits.  Therefore the claim is further 
addressed in the remand portion of this decision.  
ORDER

The veteran, having submitted new and material evidence to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss, the appeal is granted to this extent 
only.  

Entitlement to service connection for bilateral hearing loss 
is denied.  

The veteran, having submitted new and material evidence to 
reopen a claim of entitlement to service connection for a 
right wrist disability, the appeal is granted to this extent 
only.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  

A review of the record shows that the veteran did not receive 
a VA ear disease examination with respect to his claim for an 
increased evaluation for vestibular dysfunction.  He received 
a neurology consultation but this focused on back complaints 
and did not specifically address the vestibular dysfunction.  

The Board is of the opinion that a contemporaneous 
examination of the appellant as well as association with the 
claims file of any additional records of treatment referable 
to the disabilities at issue that may have accumulated during 
the course of the appeal would materially assist in the 
adjudication of the issues on appeal.  
With respect to the same claim, the veteran is receiving a 30 
percent evaluation for vestibular dysfunction characterized 
by dizziness, vertigo (the terms are not identical but can be 
imprecisely used as synonyms) nausea and tinnitus.  The RO 
assigned the current evaluation pursuant to Diagnostic Code 
6204, which pertains to peripheral vestibular disorders.  

A 30 percent evaluation under Diagnostic Code 6204 is the 
maximum provided and is assigned s may be 
combined with an evaluation under Diagnostic Code 6204 or any 
other diagnostic code except where tinnitus is included as a 
criterion in the other diagnostic code.  

The RO on remand should fully evaluate the veteran's service-
connected vestibular dysfunction in accordance with 
applicable regulations.  While not all criteria have been 
shown for an increased evaluation, findings sufficiently 
characteristic to identify the disease and the disability 
therefrom, and coordination of rating with impairment of 
function are expected in all instances.  38 C.F.R. § 4.21 
(2000).  

With respect to the claim of entitlement to an evaluation in 
excess of 10 percent for L5-S1 disc space narrowing with 
degenerative changes, the veteran has not had a VA special 
orthopedic examination of his back for a number of years.  It 
appears that the last examination was in 1994.  Where an 
increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  The Board does not feel that 
the veteran can be adequately evaluated without a 
contemporaneous VA special orthopedic examination of the 
back.  

The Board is also concerned about the effect of apparent post 
service work injuries to the veteran's back and a post 
service severe automobile accident.  It appears that he filed 
federal workers' compensation claims, but complete records 
pertaining to these claims do not appear to have been 
received.  


An examination and additional records may help clarify what 
impairment is due to the service-connected L5-S1 disc 
narrowing with degenerative changes as well as the current 
extent of disability.  

With respect to the reopened claim of entitlement to service 
connection for a right wrist disability, the Board is of the 
opinion that additional development is necessary as well.  
The veteran has not had a contemporaneous VA examination of 
his right wrist.  This should be accomplished in order to 
determine the appropriate diagnosis with respect to the right 
wrist and the etiology of any diagnosis made.  Again, the 
Board is concerned about what effect, if any, his post 
service automobile accident may have had on his wrist.  

The Board is also of the opinion that another attempt should 
be made to obtain original service medical records, which may 
be more legible than the copies which are of record.  

In addition, it appears that additional treatment records may 
exist with respect to treatment of the veteran's right wrist.  
These may be pertinent to the questions of diagnosis and 
etiology.  Moreover, records generated by VA within the 
constructive (if not actual notice) of VA adjudicators.  See 
Bell v. Derwinski, 2 Vet. App. 611 (1992).  If documents 
generated by VA agents or employees, including physicians, 
predate the Board's decision, are within the Secretary's 
control, and could reasonably be expected to be part of the 
record, then "such documents are, in contemplation of law, 
before the Secretary and the Board and should be included in 
the record."  Id. at 612-613.  See also Dunn v. West, 11 
Vet. App. 462 (1998).  

With respect to the claim for service connection for right 
knee medial meniscectomy, the veteran had treatment of the 
right knee in service.  It appears from a private physician's 
note that he had surgery to the knee in January 1998 and was 
being seen for treatment since late 1997.  Records from 
another physician noted a complaint of right knee pain in 
late 1997.  

Notwithstanding that records for many years after service do 
not show any disability of the right knee, the Board notes 
that the veteran has not been afforded a VA examination with 
respect to the right knee.  It also appears that additional 
records need to be requested pertaining to the right knee 
operation.  The RO also apparently requested records from the 
Social Security Administration, but those records were not 
received.  

The Board is of the opinion that a contemporaneous 
examination of the appellant as well as association with the 
claims file of any additional records of treatment that may 
have accumulated during the course of the appeal would 
materially assist in the adjudication of the issues on 
appeal.  

As the Board reported earlier, the veteran timely filed a 
notice of disagreement with the originating agency's denial 
of service connection for hives.  Where there has been an 
initial RO adjudication of a claim and a notice of 
disagreement as to its denial, the claimant is entitled to a 
statement of the case, and the RO's failure to issue a 
statement of the case is a procedural defect requiring 
remand.  Godfrey v. Brown, 7 Vet. App. 398 (1995); Manlincon 
v. West, 12 Vet. App. 238 (1998).

Therefore, pursuant to VA's duty to assist the appellant in 
the development of facts pertinent to his claims under 
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.103(a) 
(2000), the Board is deferring adjudication of the issues on 
appeal pending a remand of the case to the RO for further 
development as follows:  

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  In this regard the 
RO should request the veteran to identify 
the names, addresses, and approximate 
dates of treatment for all health care 
providers, VA or non-VA, inpatient or 
outpatient, who may possess additional 
records pertinent to his claims.  

After obtaining any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  Regardless 
of the veteran's response, the RO should 
secure all outstanding VA treatment 
reports.  

Any records pertaining to claims for 
Social Security disability benefits or 
federal workers' compensation benefits 
for injuries to the right wrist, right 
knee, back or based on vestibular 
dysfunction should also be secured by the 
RO.  

2.  The RO should make an attempt to 
obtain the complete original service 
medical records.  

3.  The RO should arrange for a VA 
special orthopedic examination of the 
veteran by an orthopedic surgeon or other 
appropriate specialist for the purpose of 
ascertaining the current nature and 
extent of severity of service connected 
L5-S1 disc narrowing with degenerative 
changes, and the nature and etiology of 
disabilities of the right wrist and right 
knee.  Any further indicated special 
studies should be conducted.  The claims 
file and a separate copy of this remand 
must be made available to and reviewed by 
the examiner prior and pursuant to 
conduction and completion of the 
examination.  The examiner must annotate 
the examination report that the claims 
file was in fact made available for 
review in conjunction with the 
examination.   

The orthopedic surgeon should address the 
significance of any intervening injuries, 
and provide an opinion as to whether it 
is at least as likely as not that any 
right wrist or knee disorders found 
present are related to service.  As to 
the L5-S! disc narrowing with 
degenerative changes, the examiner should 
address the criteria under 38 C.F.R. §§ 
4.40, 4.45, 4.59, referable to weakened 
movement, active and passive range of 
motion, functional loss due to pain on 
flare-ups, etc., per DeLuca v. Brown, 8 
Vet. App. 202 (1995).  Any opinions 
expressed by the examiner must be 
accompanied by a complete rationale.  

4.  The RO should arrange for a VA 
special ear disease examination of the 
veteran by an appropriate specialist for 
the purpose of ascertaining the current 
nature and extent of severity of his 
vestibular dysfunction.

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  Any further indicated 
special studies must be conducted.  Any 
opinions expressed by the examiner as to 
the severity of the veteran's vestibular 
dysfunction must be accompanied by a 
complete rationale.

5.  The RO should issue a statement of 
the case pertaining to the denial of 
entitlement to service connection for 
hives.  

The veteran should be advised of the need 
to timely file a substantive appeal if he 
wishes appellate review of his claim.

6.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination reports 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  Stegall 
v. West, 11 Vet. App. 268 (1998).  The RO 
should also consider whether there has 
been compliance with notice and duty to 
assist provisions of H.R. 4864, the 
"Veterans Claims Assistance Act of 
2000", signed into law November 9, 2000, 
to be codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, and 5126.  

7.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issues of entitlement to 
service connection for right knee medial 
meniscectomy, and right wrist 
degenerative joint disease, increased 
evaluations for vestibular dysfunction 
and L5-S1 disc narrowing with 
degenerative changes.  As to the 
increased evaluation claims, the RO 
should document its consideration of the 
applicability of the provisions of 
38 C.F.R. §§ 3.321(b)(1), 4.40, 4.45, 
4.59 (2000) as warranted.  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the RO should issue a Supplemental 
Statement of the Case.  A reasonable period of time for a 
response should be afforded.  

Thereafter, the case should be returned to the Board for 
further appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.  



		
	RONALD R. BOSCH
	Veterans Law Judge
	Board of Veterans' Appeals

 


